Citation Nr: 0606615	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  04-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for purposes of receiving VA death benefits.  


WITNESSES AT HEARING ON APPEAL

The appellant and a friend


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran retired in January 1973 after more than 30 years' 
of active service.  He died in March 1982.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appellant had a hearing at the RO in November 2005 before 
the undersigned Veterans Law Judge (VLJ) of the Board.  A 
transcript of the proceeding is of record.


FINDINGS OF FACT

1.  The appellant and the veteran were married twice during 
the veteran's lifetime.  

2.  The appellant's second marriage to the veteran was 
terminated by divorce in 1974.  

3.  The veteran died in March 1982.  


CONCLUSION OF LAW

The criteria are not met for recognition of the appellant as 
the veteran's surviving spouse for VA death benefit purposes.  
38 C.F.R. § 3.50 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist Claimants

In November 2000, the Veterans Claims Assistance Act (VCAA) 
was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  Prior to the RO's 
determination of the appellant's claim, VA issued regulations 
implementing the VCAA. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2002).  However, under the circumstances presented in 
this case, it is not the factual evidence that is dispositive 
of the present appeal, but rather the application of the law 
and regulations to the undisputed facts.  In such cases, the 
Court has held that VCAA is not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (regarding entitlement 
to recognition as surviving spouse for purposes of 
reinstatement of death pension benefits, Court recognizes 
that neither duty to assist nor duty to notify provisions of 
VCAA are implicated when question is limited to 
interpretation and application of a statute).  So there does 
not need to be further discussion of the VCAA, and the 
appellant is not prejudiced by the Board going ahead and 
adjudicating her claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

II.  Analysis

The relevant facts in this case are not in dispute and may be 
briefly summarized.  The appellant has reported that she and 
the veteran were married twice, although she has provided 
conflicting dates and no official divorce records have been 
submitted.  She testified at her personal hearing at the RO 
before the undersigned Veterans Law Judge that she last 
divorced the veteran in 1974.  On her claim for Dependency 
and Indemnity Compensation, Death Pension, and Accrued 
Benefits, received in April 2003, she indicated that she and 
the veteran had no children and that she did not live with 
him continuously from the date of their marriage until the 
date of his death.  A death certificate confirms he died in 
March 1982 and that he was divorced at that time.  

Also during her personal hearing, the appellant testified 
about the unfortunate circumstances of her two marriages to 
the veteran.  She said he repeatedly abused her, indeed so 
much so that she eventually had no choice but to divorce him.  
She indicated she was married to him for approximately 20 
years in total, and she expressed her belief that she should 
be entitled to benefits on that basis alone.  A friend, S. 
C., provided supporting testimony - especially insofar as 
the abusive marriage and resulting lack of options but to 
divorce.

A surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2005) and who was the spouse of the veteran at the 
time of the veteran's death. 38 C.F.R. § 3.50(b) (2005).  
For VA benefits purposes, a marriage means a marriage valid 
under law of the place where the parties resided at the time 
of the marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 C.F.R. § 
103(c) (West 2002); 38 C.F.R. § 3.1(j).  The appellant has 
the burden to establish her status as a claimant.  Sandoval 
v. Brown, 7 Vet. App. 7, 9 (1994).

The circumstances of this case are indeed unfortunate.  
Nevertheless, as explained during the hearing, the evidence 
clearly shows the appellant and the veteran, although married 
twice to each other during his lifetime, were not married to 
each other at the time of his death in March 1982.  They had 
not been married for some seven years, since about 1974, and 
the appellant has freely testified to this fact.  A valid 
marriage between the appellant and the veteran at the time of 
his death is a basic requirement for recognition as his 
surviving spouse.  The legal criteria governing the status of 
a deceased veteran's widow as a surviving spouse are clear 
and specific, and the Board is bound by them.  Here, they do 
not provide a basis upon which a favorable decision may be 
rendered.  Moreover, the benefit of the doubt doctrine is 
inapplicable because the issue on appeal involves the 
appellant's status as a claimant.  See, e.g., Rogers v. 
Derwinski, 2 Vet. App. 419, 422 (1992); Aguilar v. Derwinski, 
2 Vet. App. 21, 23 (1991).

Where, as here, the law and not the evidence is dispositive, 
the appeal must be denied for failure to state a claim upon 
which relief may be granted.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  

No other laws or regulations, e.g., those governing "deemed 
valid marriages," are applicable in this case.  See 
38 U.S.C.A. §§ 103, 1102, 1304, 1541 (West 2002); 38 C.F.R. 
§§ 3.52, 3.53, 3.54 (2005).  

The Board is bound by the law made applicable to it by 
statute, regulations, and the precedential decisions of the 
appellate courts, and it is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has 
been held that the authority to award equitable relief under 
§ 503(a) is committed to the discretion of the Secretary, and 
that the Board is without jurisdiction to consider that which 
is solely committed to the Secretary's exercise of that 
discretion.  See McCay v. Brown, 9 Vet. App. 183, 189 (1996).  


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for purposes of receiving VA death benefits 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


